Mr. Justice Bean
delivered the opinion of the court.
This is a suit to enjoin the collection of certain assessments levied by Ordinances 821 and 876 of the City of Salem. The trial court sustained the assessment made by the first ordinance, and declared that made by the latter to be void.
The assessments were made upon plaintiff’s property under the same ordinances and proceedings as those referred to in the case of Jones v. City of Salem (123 Pac. 1096), wherein an opinion has this day been ren*510dered. It is unnecessary to consider any questions other than, those involved in the above case, and in that of Rogers v. Salem (122 Pac. 308).
The decree of the lower court will therefore be modified, and the assessments levied under Ordinances 821 and 876 of the City of Salem will be annulled.
Modified.
Mr. Justice Moore and Mr. Justice Burnett took no part in the consideration of this case.